DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 3/25/2022 and 8/31/2020 are acknowledged and considered by examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 20 recite “execute a site remedy for remediation of the subsurface formation based on the rate of change of the amount of the organic material within the subsurface formation” without reciting the actual remediation.  A remediation can be any post-processing executed by the system, including but not limited to injection of fluids or extraction.  Furthermore, remediation can be done virtually.  For the purpose of prosecution, examiner treated the limitation broadly and applied prior art.
	Dependent claims 2-11 and 13-20 are rejected under 112(b) as they depend on the rejected claims.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sale et al. (US2015/0233773 hereinafter Sale).
Regarding claims 1, 12, Sale teaches a system/method for monitoring subsurface conditions, the system comprising: 
a first thermal sensor in communication with a data logger (302H, 324 Fig 3), the first thermal sensor transmitting, to the data logger (wireless data network: para 75), at least one obtained temperature at a first subsurface location (para 75); 
a second thermal sensor in communication with the data logger (302G, 324 Fig 3), the second thermal sensor transmitting, to the data logger, at least one obtained temperature at a second subsurface location (para 75); and 
a computing device in communication with the data logger, the computing device comprising at least one hardware processor and at least one memory to store executable instructions that, when executed by the at least one processor (data is sent via wireless network, para 75, and will be received by a generic computer.  Any generic computer has a processor and memory.  Furthermore, computer performs function by executing instructions stored in non-transitory memory), are configured to: 
estimate a planar location of a subsurface heating or cooling source produced by an endothermic reaction or an exothermic reaction of organic material within a subsurface formation (para 78); 
calculate, utilizing the least one obtained temperature at the first subsurface location and the least one obtained temperature at the second subsurface location (equations 12, 17), a first thermal parameter corresponding to an estimated rate of thermal change of a surface heating or cooling source and a second thermal parameter corresponding to an estimated rate of thermal change of the subsurface heating or cooling source based on the estimated location (para 62, 63); 
convert the first thermal parameter and the second thermal parameter into a rate of change of an amount of the organic material within the subsurface formation (para 62); and 
execute a site remedy for remediation of the subsurface formation based on the rate of change of the amount of the organic material within the subsurface formation (para 005).  

With respect to claim 2, Sale teaches the second subsurface location is aligned vertically with the first subsurface location (302G Fig 3).  

Regarding claims 3, 13, Sale teaches a a plurality of additional thermal sensors, each of the plurality of additional thermal sensors in communication with the data logger and to obtain at least one temperature at a corresponding subsurface location (sensors 302, data logger 324 Fig 3).  

With respect to claims 4, 6, Sale teaches a vertical structure supporting (PVC Rods: para 78) the first thermal sensor, second thermal sensor, and the plurality of additional thermal sensors in a vertical arrangement in the subsurface formation (sensors 302 Fig 3); and correlate each of the set of obtained temperatures to a corresponding subsurface location (para 78).  
.  

Regarding claim 5, Sale teaches the executable instructions (are further configured to: calculate, utilizing the least one obtained temperature at the first subsurface location (para 62, 78), the least one obtained temperature at the second subsurface location, and the estimated planar location of the subsurface heating or cooling source, an expected temperature distribution within the subsurface formation (para 12, 63).  

Regarding claim 7, Sale teaches compare the set of obtained temperatures to the expected temperature distribution within the subsurface formation (model: para 46); and generate, based on the comparison, a comparison value comprising a calculated difference between the set of obtained temperatures and the expected temperature distribution (corrected thermal parameters using model: para 58, calibration para 68, background locations: para 60).  
With respect to claim 11, Sale teaches the site remedy (para 005) for remediation of the subsurface formation comprises removing an amount of the organic material within the subsurface formation (drilling system: para 74, any drilling system has ability to remove fluid from the site it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sale et al. (US2015/0233773 hereinafter Sale) as applied to claim 1/7/12, further in view of Zimbron (10,746,718).

	Regarding claims 8, 17, Sale teaches comparing rate of change to a threshold value (para 8, claim 2).  
However, Sale does not teach adjusting in response to the comparison value exceeding an allowable tolerance value, the estimated planar location of the subsurface heating or cooling source.  
Zimbron teaches adjusting/correcting values/locations based on comparison (Fig 8,  col 6 lines 20-28).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to correct values as taught by Zimbron for improved accuracy.  

	With respect to claim 9, 18, although Sale does not teach a display on the display device a visual representation of the rate of change of the amount of the organic material.  Sale teaches measuring rate of the amount of the organic material.
	Zimron teaches a display device wherein information is displayed (col 8 lines 29-49).
	Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a display device as taught by Zimron for displaying information for ease operation of system.  Furthermore, use of display devices with computers are known to POSITA.

Regarding claims 10, 19, although Sale does not teach the visual representation of the rate of change of the amount of the organic material.   Sale teaches measuring rate of the amount of the organic material over a period of time (Fig 7, 8).
	Zimron teaches a display device wherein information is visually represented (col 8 lines 29-49).
	Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a display device as taught by Zimron for displaying information for ease operation of system.  Furthermore, use of display devices with computers are known to POSITA.

With respect to claim 14, although Sale does not teach storing, in a database in communication with the computing device.  Sale teaches storing a plurality of reading from the temperature sensors (store para 75). 
Zimron teaches using database to store information (col 2 lines 46-60).
	Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a database as taught by Zimron for storing information for ease operation of system.  Furthermore, use of database with computing devices are known to POSITA.
Regarding claim 15, Sale teaches the executable instructions (are further configured to: calculate, utilizing the least one obtained temperature at the first subsurface location (para 62, 78), the least one obtained temperature at the second subsurface location, and the estimated planar location of the subsurface heating or cooling source, an expected temperature distribution within the subsurface formation (para 12, 63).  
Regarding claim 16, Sale teaches compare the set of obtained temperatures to the expected temperature distribution within the subsurface formation (model: para 46); and generate, based on the comparison, a comparison value comprising a calculated difference between the set of obtained temperatures and the expected temperature distribution (corrected thermal parameters using model: para 58, calibration para 68, background locations: para 60).  
With respect to claim 20, Sale teaches the site remedy (para 005) for remediation of the subsurface formation comprises removing an amount of the organic material within the subsurface formation (drilling system: para 74, any drilling system has ability to remove fluid from the site it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855